DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 7/20/2021.
Claims 1 and 32-35 are pending.
Claims 1 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over De Sousa Webber (US Patent Pub 2013/0246322) of record, in view of Kobayashi et al. (US Patent 6,654,742) of record, further in view of Hawkins et al (US Patent Pub 2013/0054552) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 7/20/2021 (4 pages) has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statement filed 7/20/2021 (5 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the listings of references do not include all the 

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over De Sousa Webber (US Patent Pub 2013/0246322) of record, in view of Kobayashi et al. (US Patent 6,654,742) (Kobayashi) of record, further in view of Hawkins et al (US Patent Pub 2013/0054552) (Hawkins) of record.
In regards to claim 1, De Sousa Webber discloses a computer-implemented method for identifying a level of similarity between a user-provided data item and a data item within a set of data documents, the method comprising:
a.	clustering, by a reference map generator executing on a first computing device, in a two dimensional metric space, a set of data documents selected according to at least one criterion, generating a semantic map (De Sousa Webber at Fig. 1-5; paras. 0055, 0066)1;
b.	associating, by the semantic map, a coordinate pair with each data document in the set of data documents (De Sousa Webber at Fig. 3; para. 0066)2;
c.	generating, by a parser executing on the first computing device, an enumeration of terms occurring in the set of data documents (De Sousa Webber at paras. 0064)3;
d.	determining, by a representation generator executing on the first computing device, for each term in the enumeration, occurrence information including: (i) a number of data documents in which the term occurs, (ii) a number of occurrences of the term in each data document, and (iii) the coordinate pair associated with each data document in which the term occurs (De Sousa Webber at paras. 0064-65)4;
e.	generating, by the representation generator, for each term in the enumeration, a sparse distributed representation (SDR) using the occurrence information (De Sousa Webber at paras. 0068-70)5;
f.	storing, in an SDR database, each of the generated SDRs (De Sousa Webber at para. 0073)6;
g.	receiving, by the filtering module, a plurality of documents from a data source (De Sousa Webber at paras. 0076-77)7.
De Sousa Webber does not expressly disclose (1) receiving, by a query module executing on a second computing device and in communication with the first computing device, from a third computing device, a first term and a plurality of preference documents, (2) transmitting, by the query module, to a full-text search system, a query for an identification of each of a set of results documents similar to the first term, (3) receiving, by the query module, the set of results documents from the full-text search system, (4) generating, by the representation generator, an SDR for each of the documents identified in the set of results documents, (5) determining, by a similarity engine executing on the second computing device, a level of semantic similarity between each SDR generated for the each of the set of results documents and the preference SDR, (6) modifying, by a ranking module executing on the second computing device, an order of at least one document in the set of results documents, based on the determined level of semantic similarity, and (7) providing, by the query module, to the third computing device, the identification of each of the set of search results documents in the modified order.
Kobayashi discloses a system and method for searching collections of documents.  (1) The method begins with a query input from a client to the system.  Kobayashi at col. 7, lines 24-27.  (2, 3) The query is sent (i.e., transmitted) to the search system, which comprises a collection of documents, which have been processed to extract metadata and to process its text (i.e., full text search system).  The system performs the query and returns a result (i.e., an identification of each of a set of results documents similar to the first term).  Kobayashi at col. 4, lines 32-63; col. 7, lines 27-31. (4) Kobayashi discloses calculating a degree of relevance of each document in the result set with the query using one of a set of ranking metrics.  The ranking metrics involve generating a vector or a matrix with weighted words/attributes (i.e., an SDR).  Kobayashi at col. 5, lines 47-67; col. 6, lines 1-27.  (5)  Kobayashi further discloses allowing a user to select documents in the result set, which represent a desired document (i.e., receiving … a plurality of preference documents).  These user selected, desired documents are used with the ranking metrics to re-calculate the degrees of relevance with the rest of the documents in the result set.  Here one of the ranking metrics is a cosine distance (i.e., level of semantic similarity).  Kobayashi at col. 6, lines 17-27; col. 7, lines 61-67; col. 8, lines 1-10.  (6)  The ordering and ranking of the result set is modified as a result of the recalculated degrees of relevancy (Kobayashi at col. 8, lines 3-15) and (7) the re-ordered and re-ranked result set is provided to the user.  Kobayashi at col. 8, lines 34-37.  
De Sousa Webber and Kobayashi are analogous art because they are both directed to the same field of endeavor of document semantic processing.  Much like De Sousa Webber, Kobayashi discloses analyzing and processing documents and creating vectors and matrices to represent them.  These are then used to allow the search system to quickly determine documents that are similar to a provided query and rank them accordingly.  
At the time before the filing of the instant application, it would have been obvious to one of ordinary skill in the art to modify De Sousa Webber by adding the features of (1) receiving, by a query module executing on a second computing device and in communication with the first computing device, from a third computing device, a first term and a plurality of preference documents, (2) transmitting, by the query module, to a full-text search system, a query for an identification of each of a set of results documents similar to the first term, (3) receiving, by the query module, the set of results documents from the full-text search system, (4) by the representation generator, an SDR for each of the documents identified in the set of results documents, (5) determining, by a similarity engine executing on the second computing device, a level of semantic similarity between each SDR generated for the each of the set of results documents and the preference SDR, (6) modifying, by a ranking module executing on the second computing device, an order of at least one document in the set of results documents, based on the determined level of semantic similarity, and (7) providing, by the query module, to the third computing device, the identification of each of the set of search results documents in the modified order, as disclosed by Kobayashi.
The motivation for doing so would have been to make a search of documents more efficient and easier to find really desirable documents.  Kobayashi at col. 3, lines 13-27.
De Sousa Webber in view of Kobayashi does not expressly disclose generating, by the representation generator, a compound SDR using the plurality of preference documents, and determining, by a similarity engine executing on the second computing device, a level of semantic similarity between each SDR generated for the each of the set of results documents and the compound SDR.  It is noted that De Sousa Webber in view of Kobayashi discloses generating SDRs for the documents in the result set and for a preference documents, which are part of the result set.  What is not expressly disclosed is generating a compound SDR using the plurality of preference documents and using the compound SDR to determine a level of semantic similarity between the preference documents and the SDRs of documents in the result set.
Hawkins discloses a system and method for temporal memory using sparse distributed representation.  Hawkins at abstract.  The method includes an automated search that performs a plurality of experiments to identify predictive models that produce predictions of future data based on a set of given data.  Hawkins at para. 0049.  Hawkins discloses the automated search operation includes the use of encoding input data into distributed representations (i.e., SDRs).  These inputs include data stored in a database or received from external sources and performing concatenation (i.e., compound) when necessary (i.e., generating a compound SDR from documents).  Hawkins at paras. 0093-98.  Hawkins further discloses performing a dot product (i.e., determine a degree of semantic similarity) between the output vectors of encoded input data.  Hawkins at paras. 0143-44.  In other words, Hawkins discloses generating a compound SDR and using it to determine a degree of semantic similarity within the search system.
De Sousa Webber, Kobayashi and Hawkins are analogous art because they are both directed toward the same field of endeavor of document processing and search.
At the time before the filing of the instant application, it would have been obvious to one of ordinary skill in the art to modify De Sousa Webber in view of Kobayashi by adding the features generating, by the representation generator, a compound SDR using the plurality of preference documents, and determining, by a similarity engine executing on the second computing device, a level of semantic similarity between each SDR generated for the each of the set of results documents and the compound SDR, as disclosed by Hawkins.
The motivation for doing so would have been to allow for identification or prediction of desired aspects.  Hawkins at paras. 0057-58.

In regards to claim 32, De Sousa Webber in view of Kobayashi and Hawkins discloses the method of claim 1 further comprising providing, by the query module, a user interface element for providing one or more preference documents.  Kobayashi at col. 4, lines 64-67.8
In regards to claim 33, De Sousa Webber in view of Kobayashi and Hawkins discloses the method of claim 1 further comprising transmitting, by a user preference module executed by the query module, the plurality of preference documents to the representation generator.  Kobayashi at col. 7, lines 61-67; col. 8, lines 1-15.9
In regards to claim 34, De Sousa Webber in view of Kobayashi and Hawkins discloses the method of claim 1, further comprising directing, by a user preference module executed by the query module, the representation generator to generate the SDR for each of the documents identified in the set of results documents.  Kobayashi at col. 5, lines 47-67; col. 6, lines 1-27.10
In regards to claim 35, De Sousa Webber in view of Kobayashi and Hawkins discloses the method of claim 1 further comprising directing, by a user preference module executed by the query module, the similarity engine to determine the level of semantic similarity between each SDR generated for each of the set of results documents and the compound SDR.  Kobayashi at col. 6, lines 16-26; Hawkins at para. 0119.11

Response to Amendment
Rejection of Claims 1 and 32-35 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1 and 32-35 is acknowledged.  The rejection to claims 1 and 32-35 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1 and 32-35 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1 and 32-35 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges De Sousa Webber in view of Kobayashi and Hawkins fails to disclose (1) a system for semantic text processing of the invention and (2) “receiving, by a query module executing on a second computing device … and generating, by the representation generator, … and determining, by a similarity engine … the plurality of preference documents.”  Remarks at 4-5.  
In regards to argument (1), Applicant alleges the prior art fails to disclose the claimed system for semantic text processing because De Sousa Webber uses two neural networks and cannot suggest a system without both.  However, the claimed system is not limited to any particular number of neural networks.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to argument (2), Applicant refers to three different arguments. Applicant argues, for example, that Kobayashi does not disclose an SDR generated from preferences in ranking search results and only discloses ranking web pages not comparing the results of a search to a compound SDR generated based on the plurality of preference documents and modifying the order of the documents accordingly.  Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Applicant only argues with reference to Kobayashi and not the combination of references.  
Contrary to Applicant’s argument, Kobayashi discloses more than simply ranking web pages.  Kobayashi discloses allowing a user to select documents in a query result set, which represent the user’s desired documents.  These desired documents are interpreted as the plurality of preference documents.  Kobayashi further discloses the selected desired documents are used to re-calculate the relevance of the documents in the query result set and using the recalculated relevance to reorder the query results.  Kobayashi at col. 6, lines 17-27; col. 7, lines 61-67; col. 8, lines 1-16, 34-37.  Therefore, Kobayashi discloses receiving a query and a plurality of preference documents.  Kobayashi also discloses generating a vector for a document, which is interpreted as generating an SDR for a document.  Kobayashi at col. 5, lines 47-67; col. 6, lines 1-27.  These vectors (i.e., SDRs) are used to calculate similarity using cosine distance (i.e., a level of semantic similarity).  Kobayashi at col. 6, lines 24-26.  Therefore, Kobayashi discloses determining a similarity between SDRs of documents of the search results and SDRs of desired documents.  What Kobayashi does not expressly disclose, which is conceded in the rejection above, is generating a compound SDR from the preference documents and using the compound SDR to generate the level of semantic similarity.  Here, Hawkins makes up for this deficiency.  Hawkins discloses an automated search operation that includes encoding input data into distributed representations (i.e., SDRs).  The input is concatenated when necessary, which is interpreted as generating a compound SDR from documents.  Hawkins at paras. 0093-98.  Hawkins further discloses using the concatenated vectors to determine a dot product.  Hawkins at paras. 0143-44.  In other words, using the compound SDR to determine a degree of semantic similarity.  For the reasons discussed above, the combination of De Sousa Webber in view of Kobayashi and Hawkins discloses the limitations at issue.  
Applicant does not present additional arguments in regards to the remaining limitations.  Therefore, Examiner asserts De Sousa Webber in view of Kobayashi and Hawkins discloses the limitations of claim 1 for the reasons explained above.  Applicant also does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons.
Consequently, the rejection to claims 1 and 32-35 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Marianetti, II et al. (US Patent Pub 2014/0310226) discloses a system using sparse distributed representations for pattern detection.
Friedrichs et al. (US Patent Pub 2012/0210423) discloses a method and apparatus for detecting malicious software through matching fingerprints, wherein the matching uses vector representations.
Sculley et al. (US Patent Pub 2010/0205123) discloses a system and method for identifying harmful electronic text using matching with sparse vector representations.
Hellstrom et al. (US Patent Pub 2015/0178378) discloses a system and method for adaptive prediction using a matrix of vector representations (i.e., a compound SDR).
Hawkins et al. (US Patent 8,504,570) discloses a system and method for automated search to detect patterns using vector representations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Documents are clustered by similarity, which is interpreted to be “at least one criterion.”  Doing so generates a self organizing map (i.e., semantic map) as shown in figure 1, element 5.
        2 Documents are associated to a coordinate pair.
        3 The documents are parsed to determine an index of all keywords occurring in the entire set of the documents.
        4 The matrix table is used to track the term frequency and inverse document frequency and the document, which is assigned a corresponding coordinate pair.
        5 Patterns (i.e., SDRs) are generated using the occurrence information.
        6 The patterns are stored in a pattern dictionary.
        7 A second set of documents are received from the user (i.e., data source).  These user documents can be databases, web pages, or all sorts of data collections.
        8 Kobayashi discloses an interactive interface, which is used by the user to perform a search of the documents.
        9 Each time the user selects a document for reordering, it is interpreted as “transmitting” the plurality of preference documents.
        10 Kobayashi discloses generating a vector space of the documents with each document being represented by a vector (i.e., SDR).
        11 Both Kobayashi and Hawkins disclose determining a level of similarity between SDRs.  As explained in the rejection of claim 1, Hawkins discloses generating a compound SDR and Kobayashi discloses the use of preference documents (i.e., a user selecting documents from the result set that represent what the user deems relevant).